—Order, Supreme Court, Bronx County (Howard Silver, J.), entered April 27, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In this legal malpractice action plaintiffs claim that defendants, while representing them in an action to recover for personal injuries, were negligent in preparing their case and that the alleged negligence resulted in an inadequate settlement. We, however, perceive no ground for plaintiffs’ contention that defendants were negligent, much less that but for *205defendants’ negligence plaintiffs’ recovery in the personal injury action would have been greater (see, Tinter v Rapaport, 253 AD2d 588, 590). It is plain from the record that the settlement of $2,950,000 negotiated by defendants at the beginning stages of the trial of the personal injury action was fair in light of the contested liability issues and that the settlement was knowingly and voluntarily entered into by plaintiffs. We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Sullivan, P. J., Nardelli, Tom, Mazzarelli and Wallach, JJ.